DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Claim Rejections - 35 USC § 112
Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claims 1 and 4 (emphasis added), “a controller that sets an operating point at which requested engine power requested of the engine…”, what “requested engine power requested of the engine” refers to is unclear either from the claim language or from the instant specification.
Claims 2 and 3 are rejected as being dependent claims to the previously rejected claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over KUMAGAI (US 20160108832, hereinafter KUMAGAI) in view of Tokura et al. (US 20150038292, hereinafter Tokura) and Nagai (US 20120035017, hereinafter Nagai), and further in view of Hoshino et al. (US 20150225927, hereinafter Hoshino).
claims 1 and 4, KUMAGAI teaches a hybrid vehicle and a method of controlling a hybrid vehicle, comprising:  
an engine including a forced induction device (See at least KUMAGAI: Fig. 2; Para. 0035);
a motor generator that generates electric power by using motive power of the engine (See at least KUMAGAI: Fig. 1; Para. 0032);
a power divider that divides motive power output from the engine into motive power to be transmitted to the motor generator and motive power to be transmitted to a drive wheel (See at least KUMAGAI: Fig. 1; Para. 0032; Para. 0033); and…
Yet, KUMAGAI does not explicitly teach:
a controller that sets an operating point at which requested engine power requested of the engine is output and controls the engine and the motor generator to achieve the set operating point, wherein 
when the requested engine power is lowered in a forced induction range where a forced induction operation is performed by the forced induction device, the controller sets an upper limit value of magnitude of change per prescribed time period of the operating point to be smaller than when the requested engine power is lowered in a non-forced induction range. 
However, in the same field of endeavor, Tokura teaches:
a controller that sets an operating point at which requested engine power requested of the engine is output and controls the engine and the motor generator to achieve the set operating point (See at least Tokura: Para. 0029), wherein…
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified a hybrid vehicle and a method of controlling a hybrid (see at least Tokura: Para. 0005, 0006).
Yet, KUMAGAI in combination with Tokura does not explicitly teach:
…when the requested engine power is lowered in a forced induction range where a forced induction operation is performed by the forced induction device, the controller sets an upper limit value of magnitude of change per prescribed time period of the operating point to be smaller than when the requested engine power is lowered in a non-forced induction range. 
However, in the same field of endeavor, Nagai teaches:
…when the requested engine power is lowered in a forced induction range where a forced induction operation is performed by the forced induction device, the controller … of the operating point to be smaller than when the requested engine power is lowered in a non-forced induction range (See at least Nagai: Para. 0009).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified a hybrid vehicle and a method of controlling a hybrid vehicle of KUMAGAI in combination with Tokura, to incorporate changing operating point, as taught by Nagai, for the benefit of securing driving force and suppressing degradation in fuel consumption (see at least Nagai: Para. 0015).
Yet, KUMAGAI in combination with Tokura and Nagai does not explicitly teach:
…sets an upper limit value of magnitude of change per prescribed time period…
However, in the same field of endeavor, Hoshino teaches:
…sets an upper limit value of magnitude of change per prescribed time period (See at least Hoshino: Para. 0111)…
(see at least Hoshino: Para. 0111).

Regarding claim 2, KUMAGAI in combination with Tokura, Nagai and Hoshino teaches the hybrid vehicle according to claim 1. Nagai further teaches:
wherein when the requested engine power is lowered in the forced induction range, the controller … to be smaller than when the requested engine power is lowered in the non-forced induction range (See at least Nagai: Para. 0009).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the hybrid vehicle of KUMAGAI in combination with Tokura, to incorporate changing operating point, as taught by Nagai, for the benefit of securing driving force and suppressing degradation in fuel consumption (see at least Nagai: Para. 0015).
Hoshino further teaches:
… sets an upper limit value of magnitude of an amount of lowering in engine rotation speed per prescribed time period (See at least Hoshino: Para. 0111)…
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the hybrid vehicle of KUMAGAI in combination with Tokura and Nagai, to incorporate limiting rates of change, as taught by Hoshino, for the benefit of suppressing degradation of fuel efficiency and emission pollution (see at least Hoshino: Para. 0111).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over KUMAGAI in view of Tokura, Nagai and Hoshino as applied to claim 1 above, and further in view of Chen et al. (US 20170036662, hereinafter Chen).
Regarding claim 3, KUMAGAI in combination with Tokura, Nagai and Hoshino teaches the hybrid vehicle according to claim 1. Nagai further teaches:
wherein when the requested engine power is lowered in the forced induction range while the vehicle is in…, the controller … of the operating point to be smaller than when the requested engine power is lowered in the non-forced induction range (See at least Nagai: Para. 0009).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the hybrid vehicle of KUMAGAI in combination with Tokura, to incorporate changing operating point, as taught by Nagai, for the benefit of securing driving force and suppressing degradation in fuel consumption (see at least Nagai: Para. 0015).
Hoshino further teaches:
… sets the upper limit value of magnitude of change per prescribed time period (See at least Hoshino: Para. 0111)…
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the hybrid vehicle of KUMAGAI in combination with Tokura and Nagai, to incorporate limiting rates of change, as taught by Hoshino, for the benefit of suppressing degradation of fuel efficiency and emission pollution (see at least Hoshino: Para. 0111).
Yet, KUMAGAI in combination with Tokura, Nagai and Hoshino does not explicitly teach:
…a sport running state…
However, in the same field of endeavor, Chen teaches:
…a sport running state (See at least Chen: Para. 0040)…


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231. The examiner can normally be reached Monday to Friday 8am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663